Citation Nr: 0505501	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from March 1998 to March 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Portland, Oregon, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration. 

VA must make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).

The veteran contends that she currently has rheumatoid 
arthritis that was first manifested during her period of 
active service and was misdiagnosed as patellofemoral pain 
syndrome.  Her service medical records do not reveal any 
findings of rheumatoid arthritis; however, there is a history 
of bilateral patellofemoral pain syndrome for which she is 
service connected.  A report of medical history dated in 
March 2000 and completed by the veteran at separation, shows 
that although she reported never having arthritis or 
rheumatism, she indicated having experienced swollen and 
painful joints.  

Post-service private medical records from Kaiser Permanente 
dated from March 2001 to January 2003 show a diagnosis of 
rheumatoid arthritis, but do not address a possible etiology.  

In view of the foregoing, the Board finds that the veteran 
must be afforded an appropriate VA examination to determine 
the etiology of any currently diagnosed rheumatoid arthritis.  
See 38 C.F.R. § 3.159(c)(4) (2004) [medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA rheumatology examination.  The 
claims file and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner must note in the examination report 
that the claims file was in fact reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted and all 
clinical findings reported in detail.    

The examiner is requested to state whether or 
not the veteran has rheumatoid arthritis.  If 
so, the examiner should state whether it is 
at least as likely as not that rheumatoid 
arthritis had its onset during active service 
or is related to any in-service disease or 
injury.  In providing this opinion, the 
examiner should specifically review the 
findings of patellofemoral pain syndrome 
noted during service.  The appellant argues 
that rheumatoid arthritis started in her 
knees during service and progressed to other 
parts of her body.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

2.  Then, readjudicate the veteran's claim, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a  result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
she and her representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



